Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156918                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156918
                                                                    COA: 337865
                                                                    Kent CC: 05-012604-FC
  MATTHEW LEE ROBINSON,
             Defendant-Appellant.
  _________________________________________/

          By order of July 27, 2018, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 25, 2017 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted.
  The defendant alleges new evidence in the form of (1) the full and unredacted incident
  report, which the defendant claims was suppressed in violation of Brady v Maryland, 373
U.S. 83 (1963); and (2) statements from two suspects identified in that report, including a
  confession from one of the suspects. Under MCR 6.502(G)(2), a defendant may file a
  second or subsequent motion for relief from judgment based on “a claim of new evidence
  that was not discovered before the first such motion.” See also People v Swain, 499 Mich.
920 (2016).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
           a1022
                                                                               Clerk